Citation Nr: 1514041	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-07 509	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 2012 Board decision that denied the appellant's claim seeking to establish basic eligibility for Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Moving party represented by:  Ma. Imelda Llorin-Labastida, Esq.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The moving party in this case, the appellant, originally appealed an August 2001 determination of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which denied her claim for VA benefits on the basis that her late spouse had not had the requisite military service to establish basic eligibility for such benefits.  

Following development of the claim as ordered in its November 2003 remand, the Board in a March 2005 decision determined that the appellant was not basically eligible for VA benefits.  She appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2007 memorandum decision affirmed the Board's decision.  The appellant appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which in a September 2008 decision vacated the Court's memorandum decision and remanded the matter to the Court for appropriate action.  The Court in a May 2009 memorandum decision vacated the Board's March 2005 decision and remanded the matter to the Board for additional development and readjudication.  In July 2010, the Board remanded the case to the RO for additional development, as directed by the Federal Circuit and the Court.  Thereafter, the case was returned to the Board for its consideration.  

In a November 2012 decision, the Board denied the appellant's claim seeking to establish basic eligibility for VA benefits.  In February 2013, the moving party filed a motion with the Board to revise the November 2012 Board decision on the basis that the decision was clearly and unmistakably erroneous.  

This motion is before the undersigned Veterans Law Judge who has been designated to make the final disposition of this motion for VA.  


FINDINGS OF FACT

1.  In a decision dated in November 2012, the Board denied the appellant's claim seeking to establish basic eligibility for VA benefits.  

2.  The record does not establish that any of the correct facts as they were known at the time were not before the Board in November 2012, or that the Board incorrectly applied statutory or regulatory provisions in effect at that time such that the outcome of the claim would have been manifestly different but for the error.  


CONCLUSION OF LAW

The November 2012 Board decision, denying the appellant's claim seeking to establish basic eligibility for VA benefits, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the appellant's motion, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations as provided in the VCAA have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, in a claim of CUE, the duties to notify and assist are not applicable.  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, such that no further factual development would be appropriate.  38 C.F.R. § 20.1411(c), (d);  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

Principles of CUE

Effective November 21, 1997, the provisions of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges to decisions of the Board on the grounds of CUE.  The final regulations amending the Rules of Practice before the Board were promulgated and became effective on February 12, 1999, providing for procedures to challenge prior Board decisions on the basis of CUE.  64 Fed. Reg. 2134 -2141 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. (2014)). 

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a) and (c).  It is apparent that Congress, in creating § 7111, intended VA to follow the established case law defining a viable claim of CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  This case law is found primarily in the following precedent opinions of the United States Court of Appeals for Veterans Claims (Court):  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997); and Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  

CUE is defined as the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error; generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  A review for CUE in a prior Board decision must be based on the record and the law as it existed when that decision was made.  38 C.F.R. § 20.1403(b).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c). 

CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  Further, the doctrine of the favorable resolution of reasonable doubt is not applicable in determinations of whether a prior Board decision contains CUE.  
38 C.F.R. § 20.1411(a). 

As a threshold matter, a claimant must plead CUE with particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995). 

Factual Background

The appellant seeks to establish basic eligibility for VA benefits on the basis of her late spouse's military service.  Documentation indicates that her spouse was killed in action in about February 1942 in Bataan.  She contends that he died while serving as a member of the Philippine Commonwealth Army in the service of the United States Armed Forces in the Far East (USAFFE).  Evidently, in August 1948, the service department certified that the appellant's husband had such requisite service, and she was awarded VA death pension benefits based upon his service.  However, the service department subsequently undertook further investigation, and in August 1950 it advised VA that the appellant's late spouse actually had had no service as a member of the Philippine Commonwealth Army, including recognized guerrillas,  in the service of the U.S. Armed Forces during World War II.  Consequently, the appellant's VA benefits were terminated.  

Much later, the appellant in 1999 filed an application to reopen her claim for VA benefits based on her late spouse's military service.  In support of her claim, she submitted numerous documents to include the following:  December 1997 certifications from the Assistant Adjutant General of the Armed Forces of the Philippines attesting to the service of the appellant's spouse in "B" Company, 1st Battalion, 1st Infantry Regiment, Philippine Commonwealth Army, in the service of the United States Armed Forces from December 1941 until his death in February 1942; a March 2002 certification from the Philippine Veterans Affairs Office indicating that the appellant was in receipt of a pension based on the service of her late spouse in the USAFFE; a list of veterans, including the appellant's late spouse, determined to be entitled to shares of the Philippine Veterans Bank as compiled by the Philippine Veterans Affairs Office; several affidavits from individuals, including military comrades, a municipal mayor, and the chief of police, attesting to the military service of the appellant's late spouse and his death at Bataan; a photograph of the appellant's late spouse in military uniform; and a group photo with his battalion.  She and family members also testified at a hearing at the RO in September 2002.  She maintained that the evidence demonstrates that her spouse had been killed in action while serving in the USAFFE.  

Based on the submission of documents in support of her claim, the RO contacted the National Personnel Records Center (NPRC) in St. Louis, Missouri in August 2010, for the purpose of requesting verification of the reported military service of the appellant's spouse.  The NPRC was furnished the documents submitted by the appellant, as well as written statements she had supplied and a copy of the September 2002 hearing transcript.  The NPRC responded in October 2010 that the additional documentation did not serve to establish that the appellant's spouse had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States, and that its prior negative determination of August 1950 still stood.  

In a November 2012 decision, the Board denied the appellant's claim seeking to establish basic eligibility for VA benefits based on her late spouse's military service.  The Board found that the appellant's spouse did not have the requisite service to render her eligible for benefits, particularly given that the service department had certified that he had had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States during World War II.  In its decision, the Board emphasized that VA is bound by the certification of the service department, and explained the reasons that the documents supplied by the appellant in support of her claim (none of which was issued by the service department) had failed to satisfy the requirements of acceptable proof of service under 38 C.F.R. § 3.203.  

In February 2013, the Board received the appellant's motion for revision or reversal of the November 2012 Board decision.  In the motion filed by her representative, the representative argued that the doctrine of reasonable doubt was disregarded by the Board in this case, in violation of "Fairness and Justice" that are the hallmarks of a Democracy, and should have been applied particularly to individuals with missing records at NPRC (she alluded to a 1973 fire at the NPRC).  She also felt the decision was "illegal" as it violated principles of Constitutional law (there was mention of the principle of "Equal Protection" and how some companies within a battalion were recognized by American officers and others were not).  She asserted that another reason for the motion to revise the Board decision was that there was a failure in VA's duty to assist the appellant purportedly because her additional documentation was not furnished to the service department with a request for verification of the military service of the appellant's spouse.  She requested that the RO and Board "not be too literal, with the Old general rule" in deciding the eligibility for VA benefits and that the "legal bases of Democracy" - fairness and justice - be realized.  She asserted that the Board did not observe legal precedent when deciding analogous cases, claiming that some cases have been granted VA benefits "without a record in NPRC," and noted that there were other ways to substantiate military service as provided in 38 C.F.R. § 3.203(a).  In conclusion, she made sweeping allegations that the Board's decision had violated "the Principles of Democracy, U.S. Code, Doctrines and other VA Rules and existing laws."  Attached to the motion were a list of references and a list of 22 exhibits with copies of each.  Most exhibits were duplicative of evidence already considered by the RO and Board, but some were demarcated as "new and material evidence" such as a military history report written by her own father (none issued by the service department).  

Analysis

The question before the Board is whether the November 2012 decision of the Board contained CUE in denying the appellant's claim seeking to establish basic eligibility for VA benefits.  After a careful review of the record, the Board finds that its November 2012 decision that denied the appellant's claim was not clearly and unmistakably erroneous.  Specifically, the record does not establish that any of the correct facts as they were known at the time were not before the Board in November 2012, or that the Board incorrectly applied statutory or regulatory provisions in effect at that time such that the outcome of the claim would have been manifestly different but for the error

As earlier noted, the appellant has submitted numerous documents and appeared at a hearing in support of her claim that her late spouse had the requisite service so that she would be eligible for VA benefits.  In accordance with decisions of the Federal Circuit and the Court, the Board remanded the case to the RO for the express purpose of contacting the service department and requesting that it review the pertinent documents supplied by the appellant in order to verify the claimed active service in the USAFFE by the appellant's late spouse.  The service department responded with a negative answer on the verification question, and the Board based its determination on such answer in accordance with the laws and regulations in effect at that time, as well as case law.  See 38 U.S.C.A. §§ 101(2), 107(a), 1310-1318; 38 C.F.R. §§ 3.1(d), 3.40, 3.41; Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997).  The documents considered in the November 2012 Board decision consisted of the documentation presented by the appellant as well as her statements and hearing testimony.  None of the documents was issued by the service department or contained necessary information to establish entitlement to the benefit sought, which are requirements under 38 C.F.R. § 3.203 in order for VA to accept such evidence as proof of service without verification from the service department.  

In short, the Veteran's allegations of CUE in the November 2012 Board decision, which found the appellant's spouse did not have qualifying military service to render her basically eligible for VA benefits, have no merit.  She has not shown how the Board's November 2012 conclusion is CUE.  Her pleading of CUE appears largely rooted in a broad allegations of violations of democratic principles of justice and fairness, and of infringements on Constitutional rights, but as a threshold matter, a claimant must plead CUE with particularity, and the appellant's arguments involving a just and fair decision do not meet such specificity.  Moreover, she has alleged that the Board should have considered giving the claimant the benefit of the doubt, but the doctrine of reasonable doubt is not for application, as here, when the law was dispositive of the claim due to the absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  CUE is the type of error that, when later reviewed, compels the conclusion that the result would have been manifestly different but for the error; in other words, doubt does not come into play and reasonable minds do not differ in the finding of error.  In this case, reasonable doubt did not arise regarding whether the appellant's spouse had qualifying military service.  The negative response from NPRC and the fact that none of the documents supplied by the appellant were issued by the service department compelled one conclusion.  Further, any assumption that if the Board had properly considered the facts before it, then the result would have been manifestly different, is incorrect; the Board cited to and expressly considered the pertinent records, in determining whether the appellant was eligible for VA benefits based on her spouse's military service.  The negative response from NPRC cannot be rectified by the appellant's application to the Board to revise its decision.  Rather, her recourse is with the service department, as stated by the Federal Circuit in this very matter earlier in the procedural history of the case (when the appellant appealed the Court's affirmation of an earlier unfavorable decision of the Board).  

The appellant has also leveled allegations of the VA failing in its duty to assist by verifying military service with NPRC, which is patently incorrect.  As noted, NPRC was consulted and provided with the appellant's documentation to attempt to verify the military service of the appellant's spouse.  Additionally, she claimed that cases analogous to the present case were decided favorably and VA thus did not adhere to legal precedent.  As noted, the correct facts of the present case were before the Board and it correctly applied the law to such facts.  The Board makes no determination as to how other cases, alleged to be analogous, were decided and whether such determinations were correct.  It is noted that some records such as a military history report were supplied in support of the current motion to revise the November 2012 Board decision, but a CUE review of a prior Board decision is based on the record as it existed at the time of that decision and does not consider evidence added to the file after the decision.  If the appellant desires to submit "new and material evidence" to reopen her claim, she is invited to make known her intentions with the RO.  

The Board reiterates that the standard for CUE requires that any such error compel the conclusion that reasonable minds could not differ, and that the result would have been manifestly different but for the error.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Here, the appellant has not shown an undebatable error in the November 2012 Board decision, adjudicating the issue of the appellant's basic eligibility for VA benefits, which would manifestly change the outcome of the decision.  Any disagreement with how the Board weighed and evaluated the facts on record in this regard does not constitute CUE.  The November 2012 Board decision was reasonably supported by the evidence of record for consideration, and was consistent with the laws and regulations then in effect in addition to the case law and the statutory and regulatory provisions pertaining to CUE.  Consequently, the appeal must be denied.  


ORDER

As the Board's November 2012 decision, which denied the appellant's claim seeking to establish basic eligibility for VA benefits, was not clearly and unmistakably erroneous, the motion for revision or reversal of that decision is denied.  



                       ____________________________________________
	M. C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



